Exhibit 10.7
 
[FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT – MICHAEL B. BAUGHAN /
THOMAS P. MCCAFFREY – FOR USE AS OF NOVEMBER 2009 AND THEREAFTER]


BE AEROSPACE, INC. 2005 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
 
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Award Agreement”) is made
effective as of ______________ (the “Date of Grant”) between BE Aerospace, Inc.,
a Delaware corporation (the “Company”), and ____________ (the
“Participant”).  Capitalized terms not otherwise defined herein shall have the
same meanings as in the BE Aerospace, Inc. 2005 Long-Term Incentive Plan (the
“Plan”).
 
WHEREAS, the Company desires to grant the Restricted Stock Units (the “RSUs”)
provided for herein to the Participant pursuant to the Plan and the terms and
conditions set forth herein;
 
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
 
1.            Grant of the Award.  Subject to the provisions of this Award
Agreement and the Plan, the Company hereby grants to the Participant, an
aggregate of ________________ RSUs, subject to adjustment as set forth in the
Plan.  Seventy-five percent (75%) of the RSUs shall be subject to time-based
vesting (“Time-Based RSUs”) and twenty-five percent (25%) of the RSUs shall be
subject to performance-based vesting (“Performance-Based RSUs”).  Each RSU gives
the Participant the unsecured right to receive, subject to the terms and
conditions of the Plan and this Award Agreement, one share of Common Stock.  The
Participant shall not be required to pay any additional consideration for the
issuance of the shares of Common Stock upon settlement of the RSUs.
 
2.            Incorporation of Plan.  The Participant acknowledges receipt of
the Plan, a copy of which is attached hereto and represents that he is familiar
with its terms and provisions.  This Award Agreement and the RSUs shall be
subject to the Plan, the terms of which are incorporated herein by reference,
and in the event of any conflict or inconsistency between the Plan and this
Award Agreement, the Plan shall govern.  Defined terms used herein without
definition shall have the meanings ascribed thereto in the Plan.
 
3.            Vesting Schedule.  Subject to the terms and conditions hereof, the
Participant shall vest in the RSUs as follows, unless previously vested or
cancelled in accordance with the provisions of the Plan or this Award Agreement
(each applicable date a “Scheduled Vesting Date ”):
 
(b)            Time-Based RSUs.  On each of the first, second and third
anniversaries of the Date of Grant, thirty-three and one-third percent (33 1/3%)
of the Time-Based RSUs shall vest and no longer be subject to cancellation
pursuant to Section 5 or the transfer restrictions set forth in Section 7.
 
1

--------------------------------------------------------------------------------




(c)            Performance-Based RSUs.  For each twelve (12)-month period ending
December 31, 20__, 20__ and 20__, the Board of Directors will approve an annual
return on equity target (each, an “Annual Performance Target”).  Subject to the
Company achieving such Annual Performance Targets, on an average basis over the
three (3)-year period ending December 31, 20__ (the “Performance Period” and
such average attainment the “Total Performance Target”), the Performance-Based
RSUs shall vest pursuant to the following terms and no longer be subject to
cancellation pursuant to Section 5 or the transfer restrictions set forth in
Section 7:
 
(i)           If the Company achieves or exceeds ninety percent (90%) of the
Total Performance Target, one hundred percent (100%) of the Performance-Based
RSUs shall vest on the fourth anniversary of the Date of Grant (the “Performance
Vesting Date”).
 
(ii)           If the Company achieves over eighty-five percent (85%) but less
than ninety percent (90%) of the Total Performance Target, between fifty percent
(50%) and one hundred percent (100%) of the Performance-Based RSUs (as
determined on the basis of linear interpolation) shall vest on the Performance
Vesting Date.
 
(iii)           If the Company achieves eighty-five percent (85%) of the Total
Performance Target, fifty percent (50%) of the Performance-Based RSUs shall vest
on the Performance Vesting Date.
 
(iv)           If the Company achieves over eighty percent (80%) but less than
eighty-five percent (85%) of the Total Performance Target, between twenty-five
percent (25%) and fifty percent (50%) of the Performance-Based RSUs (as
determined on the basis of linear interpolation) shall vest on the Performance
Vesting Date.


(v)            If the Company achieves less than eighty percent (80%) of the
Total Performance Target, the Participant forfeits the amount of
Performance-Based RSUs that would have vested on the Performance Vesting Date.
 
The applicable Annual Performance Targets shall be established by the Committee
in writing no later than 90 days after the commencement of each applicable year
during the Performance Period for purposes of Section 162(m) of the Internal
Revenue Code of 1986, as amended and the regulations and guidance promulgated
thereunder (the “Code”). 
 
4.            Settlement.  Each RSU shall be settled by delivery of share of
Common Stock within thirty (30) days following the applicable Scheduled Vesting
Date or such earlier date on which the RSUs vest pursuant to this Award
Agreement (each, a “Settlement Date”).  In the sole discretion of the Committee,
in lieu of the delivery of shares of Common Stock, the RSUs may be settled
through a payment in cash equal to the Fair Market Value of the applicable
number of shares of Common Stock, determined on the applicable Scheduled Vesting
Date or, in the case of settlement in accordance with Sections 5 and 7, the date
of the Participant’s termination of employment or the effective date of the
Change in Control, as applicable.
 
2

--------------------------------------------------------------------------------


 
5.            Termination of Employment.
 
(a)            Termination of Employment for Cause; Resignation without Good
Reason.  In the event that prior to the vesting of all RSUs hereunder, the
Participant’s employment is terminated by the Company for Cause or the
Participant resigns his employment without Good Reason (each as defined in the
employment agreement between the Company and the Participant dated April 27,
2007 (the “Employment Agreement”) all unvested RSUs shall be cancelled
immediately without consideration as of the date of such termination.
 
(b)          Death; Incapacity; Termination by the Company without Cause;
Resignation for Good Reason.  In the event that prior to the vesting of all RSUs
hereunder, the Participant’s employment is terminated (i) due to the
Participant’s death or Incapacity (as defined in the Employment Agreement), (ii)
by the Company without Cause or (iii) by the Participant for Good Reason (as
defined in the Employment Agreement), all of the unvested RSUs shall vest
immediately.
 
(c)           Following a Participant’s death or termination of employment for
any reason, any vested RSUs shall be settled within thirty (30) days.
 
6.            Change in Control.  Upon a Change in Control (as defined in the
Employment Agreement) prior to the vesting of all RSUs hereunder, all of the
unvested RSUs shall vest immediately and shall be settled within thirty (30)
days.
 
7.            Nontransferability of RSUs.  Unless otherwise determined by the
Committee, the RSUs may not be transferred, pledged, alienated, assigned or
otherwise attorned other than by last will and testament or by the laws of
descent and distribution or pursuant to a domestic relations order, as the case
may be; provided , however , that the Committee may, subject to such terms and
conditions as it shall specify, permit the transfer of the RSUs, including,
without limitation, for no consideration to a charitable institution or a
Permitted Transferee.  Any RSUs transferred to a charitable institution may not
be further transferable without the Committee’s approval and any RSUs
transferred to a Permitted Transferee shall be further transferable only by last
will and testament or the laws of descent and distribution or, for no
consideration, to another Permitted Transferee of the Participant.
 
8.            Rights as a Stockholder.  The Participant shall have no rights as
a stockholder with respect to the RSUs.  Upon settlement, the Participant shall
have all rights as a stockholder with respect to the shares delivered to the
Participant, if any, including, without limitation, voting rights and the right
to receive dividends.
 
9.            Dividend Equivalents.  If, after the Date of Grant and prior to
the applicable Settlement Date, dividends with respect to the Common Stock are
declared or paid by the Company, the Participant shall be entitled to receive
dividend equivalents in an amount, without interest, equal to the cumulative
dividends declared or paid on a share of Common Stock, if any, during such
period multiplied by the number of RSUs.  The dividend equivalents shall be paid
in cash or shares of Common Stock, as determined by the Company in its
discretion, on the applicable Settlement Date.  If the Participant’s employment
with the Company terminates prior to the applicable Settlement Date for any
reason set forth in Section 5 of this Award Agreement or if a Change of Control
occurs, the Participant shall be entitled to receive all accrued and unpaid
dividend equivalents at the time the RSUs are settled in accordance with
Sections 5 and 7, as applicable.  If the Participant’s employment terminates
prior to the applicable Settlement Date for any reason set forth in Section 5,
any accrued and unpaid dividend equivalents shall be cancelled.
 
3

--------------------------------------------------------------------------------


 
10.            Legend on Certificates.  The Committee may cause a legend or
legends to be put on certificates representing the shares of Common Stock
delivered upon settlement of the RSUs to make appropriate reference to such
restrictions as the Committee may deem advisable under the Plan or as may be
required by the rules, regulations, and other requirements of the Securities and
Exchange Commission, any exchange that lists the Common Stock, and any
applicable federal or state laws.
 
11.            Conditions to Delivery of Common Stock Certificates.  The Company
shall not be required to deliver any certificate for shares of Common Stock
pursuant to this Agreement prior to fulfillment of all of the following
conditions:
 
(a)           The obtaining of any approval or other clearance from any state or
federal governmental agency which the Committee determines to be necessary or
advisable; and
 
(b)           The lapse of such reasonable period of time as the Committee may
from time to time establish for reasons of administrative convenience.
 
12.            No Entitlements.
 
(a)            No Right to Continued Employment.  This award is not an
employment agreement, and nothing in this Award Agreement or the Plan shall
(i) alter the Participant’s status as an “at-will” employee of the Company,
(ii) be construed as guaranteeing the Participant’s employment by the Company or
as giving the Participant any right to continue in the employ of the Company
during any period (including without limitation the period between the Date of
Grant and the applicable vesting date in accordance with  Section 3) or (iii) be
construed as giving the Participant any right to be reemployed by the Company
following any termination of Employment.
 
(b)            No Right to Future Awards.  This award of RSUs and all other
equity-based awards under the Plan are discretionary.  This award does not
confer on the Participant any right or entitlement to receive another award of
RSUs or any other equity-based award at any time in the future or in respect of
any future period.
 
(c)            No Effect on Future Employment Compensation.  The Company has
made this award of RSUs to the Participant in its sole discretion.  This award
does not confer on the Participant any right or entitlement to receive
compensation in any specific amount for any future fiscal year and does not
diminish in any way the Company’s discretion to determine the amount, if any, of
the Participant’s compensation.  In addition, this award of RSUs is not part of
the Participant’s base salary or wages and will not be taken into account in
determining any other employment-related rights the Participant may have, such
as rights to pension or severance pay.
 
4

--------------------------------------------------------------------------------


 
13.            Taxes and Withholding.  No later than the date as of which an
amount with respect to the RSUs first becomes includable in the gross income of
the Participant for applicable income tax purposes, the Participant shall pay to
the Company or make arrangements satisfactory to the Committee regarding payment
of any federal, state or local taxes of any kind required by law to be withheld
with respect to such amount.  Unless otherwise determined by the Committee, in
accordance with rules and procedures established by the Committee, the minimum
required withholding obligations may be settled in cash, shares of Common Stock,
including Common Stock that is part of the award that gives rise to the
withholding requirement, or any other method approved by the Committee.  The
obligations of the Company to deliver the certificates for shares of Common
Stock (or the cash value pursuant to Section 4) under this Award Agreement shall
be conditional upon such payment or arrangements and the Company shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Participant, including, without
limitation, by withholding cash or shares of Common Stock to be delivered upon
settlement of the RSUs.
   
14.            Securities Laws.  In connection with the grant or vesting of the
RSUs, the Participant will make or enter into such written representations,
warranties and agreements as the Committee may reasonably request in order to
comply with applicable securities laws or with this Award Agreement.
 
15.            Miscellaneous Provisions.
 
(a)            Notices.  Any notice necessary under this Award Agreement shall
be addressed to the Company in care of its Secretary at the principal executive
office of the Company and to the Participant at the address appearing in the
records of the Company for the Participant or to either party at such other
address as either party hereto may hereafter designate in writing to the
other.  Notwithstanding the foregoing, the Company may deliver notices to the
Participant by means of email or other electronic means that are generally used
for employee communications.  Any such notice shall be deemed effective upon
receipt thereof by the addressee.
 
(b)            Headings.  The headings of sections and subsections are included
solely for convenience of reference and shall not affect the meaning of the
provisions of this Award Agreement.
 
(c)            Counterparts.  This Award Agreement may be executed in two or
more counterparts, each of which shall be deemed to be an original but all of
which together will constitute one and the same instrument.
 
(d)            Entire Agreement.  This Award Agreement and the Plan constitute
the entire agreement between the parties hereto with regard to the subject
matter hereof.  They supersede all other agreements, representations or
understandings (whether oral or written and whether express or implied) that
relate to the subject matter hereof.
 
5

--------------------------------------------------------------------------------


 
(e)            Amendments.  The Board or the Committee shall have the power to
alter, amend, modify or terminate the Plan or this Award Agreement at any time;
provided, however, that no such termination, amendment or modification may
adversely affect, in any material respect, the Participant’s rights under this
Award Agreement without the Participant’s consent.  Notwithstanding the
foregoing, the Company shall have broad authority to amend this Award Agreement
without the consent of the Participant to the extent it deems necessary or
desirable (i) to comply with or take into account changes in or interpretations
of, applicable tax laws, securities laws, employment laws, accounting rules and
other applicable laws, rules and regulations, (ii) to ensure that the RSUs are
not subject to taxes, interest and penalties under Section 409A of the Code,
(iii) to take into account unusual or nonrecurring events or market conditions,
or (iv) to take into account significant acquisitions or dispositions of assets
or other property by the Company.  Any amendment, modification or termination
shall, upon adoption, become and be binding on all persons affected thereby
without requirement for consent or other action with respect thereto by any such
person.  The Committee shall give written notice to the Participant in
accordance with Section 15(a) of any such amendment, modification or termination
as promptly as practicable after the adoption thereof.  The foregoing shall not
restrict the ability of the Participant and the Company by mutual consent to
alter or amend the terms of the RSU in any manner that is consistent with the
Plan and approved by the Committee.
 
(f)            Section 409A.
 
(i)           The RSUs are intended to constitute “short-term deferrals” for
purposes of Section 409A of the Code and the regulations and guidance
promulgated thereunder (“Section 409A ").  If any provision of the Plan or this
Award Agreement would, in the reasonable good faith judgment of the Committee,
result or likely result in the imposition on the Participant, a beneficiary or
any other person of a penalty tax under Section 409A, the Committee may modify
the terms of the Plan Documents, without the consent of the Participant,
beneficiary or such other person, in the manner that the Committee may
reasonably and in good faith determine to be necessary or advisable to avoid the
imposition of such penalty tax.  This Section 15(f) does not create an
obligation on the part of the Company to modify the Plan Documents and does not
guarantee that the RSUs will not be subject to taxes, interest and penalties
under Section 409A.
 
(ii)           Notwithstanding anything to the contrary in the Plan Documents,
to the extent that the RSUs constitute deferred compensation for purposes of
Section 409A and Participant is a “Specified Employee” (within the meaning of
the Committee’s established methodology for determining “Specified Employees”
for purposes of Section 409A), no payment or distribution of any amounts with
respect to the RSUs that are subject to Section 409A may be made before the
first business day following the six (6) month anniversary from the
Participant’s Separation from Service from the Company Group (as defined in
Section 409A) or, if earlier, the date of the Participant’s death.
 
(g)            Successor.  Except as otherwise provided herein, this Award
Agreement shall be binding upon and shall inure to the benefit of any successor
or successors of the Company, and to any Permitted Transferee pursuant to
Section 7.
 
(h)            Choice of Law.  Except as to matters of federal law, this Award
Agreement and all actions taken thereunder shall be governed by and construed in
accordance with the laws of the State of Delaware (other than its conflict of
law rules).
 
 

  BE AEROSPACE, INC.              
 
By:
       
Name:  Amin Khoury
     
Title: Chairman of the Board
   

 
 
 
 
6